


Exhibit 10.1




WAIVER


This Waiver is dated as of July 3, 2008, and made and entered into by the
Companies (as defined below) and the undersigned Purchasers (as defined
below).  Reference is made to the Securities Purchase Agreement (the
“Agreement”) dated April 27, 2006, by and among a21, Inc. (“a21”), its wholly
owned subsidiary SuperStock, Inc. (together with a21 and Artselect, Inc., the
“Companies”), the purchasers set forth on Exhibit A to the Agreement (the
“Purchasers”) and Queequeg Partners, L.P. as agent for itself and the
Purchasers.  Pursuant to the terms of the Secured Convertible Term Notes (the
“Notes”) issued pursuant to the Agreement, a quarterly interest payment on the
Notes is due on July 1, 2008 (the “Interest Payment Date”).  Capitalized terms
used herein, but not otherwise defined shall have the meanings ascribed to them
in the Notes.


In order to assist a21 with implementing its business plan and to improve a21’s
liquidity, the undersigned Purchasers, on behalf of themselves and all of the
other Purchasers, have agreed to waive receipt of any interest payment due to
the Purchasers on the Interest Payment Date.


Purchasers representing a majority of the Notes outstanding are required to
waive any Event of Default under the Agreement.  The undersigned Purchasers
hereby waives any Event of Default which has occurred or may occur under the
Notes in connection with or otherwise related to the July 1, 2008, interest
payments, as well as any other Event of Default that may have occurred prior to
the Interest Payment Date and may or may not  be continuing.
 
This Waiver may be executed in any number of counterparts, each of which when so
executed and delivered shall be considered to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery by
telecopier of an executed counterpart of a signature page to this Waiver shall
be effective as delivery of an original executed counterpart of this Waiver.
 
[Signatures Follow]

 
 
 

--------------------------------------------------------------------------------

 



 
PURCHASERS:
 
MORGAN STANLEY & CO. INCORPORATED
 


 
By:                                                                
 
Name:
 
Title:


 
STARVEST PARTNERS, L.P.
 
By:  StarVest Associates, LLC, its General Partner
 


 
By:                                                                
 
Name:
 
Title:


 
AHAB International LTD
 
By:  AHAB Intl LTD, its General Partner


 
By:                                                                
 
Name:
 
Title:


 
AHAB Partners LP
 
By:  AHAB Partners LP, its General Partner


 
By:                                                                
 
Name:
 
Title:






[Additional Signatures Follow]

 
 
 

--------------------------------------------------------------------------------

 



 
COMPANIES:
 
a21, INC.
 
By:                                                                
 
Name:  Tom Costanza
 
Title:    Chief Financial Officer
 
SUPERSTOCK, INC.
 
By:                                                                
 
Name:  Tom Costanza
 
Title:  EVP CFO


 
ARTSELECT, INC.
 
By:                                                                
 
Name:  Thomas Costanza
 
Title:  Chief Financial Officer





 